                Case 2:21-cv-00135-TSZ Document 7 Filed 02/08/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8
       DAMILOLA ADEKUNLE and
       FAYAH TOLNO,
 9
                             Plaintiffs,
10                                                     C21-135 TSZ
           v.
11                                                     MINUTE ORDER
       THE GEO GROUP, INC., et al.,
12
                             Defendants.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
            (1)    This action was removed from King County Superior Court by the United
     States of America pursuant to 28 U.S.C. § 1442. See Notice of Removal (docket no. 1).
16
     In connection with the removal, Assistant United States Attorney Matt Waldrop certified
     pursuant to 28 U.S.C. § 2679(d)(1) that the actions upon which plaintiffs’ claims against
17
     defendant Sheri W. Malakhova, M.D. are premised were performed within the scope of
     her federal employment as the director of the medical clinic at the Northwest Detention
18
     Center, now known as the Northwest Immigration and Customs Enforcement Processing
     Center (“NWIPC”). See Certification (docket no. 2-1). The United States of America is
19
     hereby SUBSTITUTED for Dr. Malakhova as a defendant in this matter.
20         (2)    Pursuant to the stipulation, docket no. 6, between plaintiffs and the United
   States, plaintiffs’ claims against the United States are DISMISSED without prejudice and
21 without costs. See Fed. R. Civ. P. 41(a)(2).

22

23

     MINUTE ORDER - 1
              Case 2:21-cv-00135-TSZ Document 7 Filed 02/08/21 Page 2 of 2




 1         (3)    Within fourteen (14) days of the date of this Minute Order, the remaining
   parties, namely plaintiffs and defendant GEO, shall show cause why this case should not
 2 be remanded to the King County Superior Court for lack of subject matter jurisdiction.
   The Complaint, docket no. 1-1, which pleads solely state law claims, indicates that
 3 plaintiffs reside in Texas and that GEO operates the NWIPC, but it does not recite where
   GEO is incorporated or has its principal place of business. Absent a timely showing of
 4 diversity among the parties, this matter will be remanded to state court.

 5          (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 6
            Dated this 8th day of February, 2021.
 7
                                                     William M. McCool
 8                                                   Clerk
 9                                                   s/Gail Glass
                                                     Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
